           Case 2:20-cv-01262-WBS-JDP Document 27 Filed 12/14/20 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 AUDREY B. HEMESATH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
     BERTA ALICIA LUJANO GONZALEZ, ET                     CASE NO. 2:20-CV-1262 WBS
11   AL.,
                                                          STIPULATION AND ORDER FOR EXTENSION
12                                 Plaintiffs,            OF TIME

13                          v.

14   U.S. DEPARTMENT OF HOMELAND
     SECURITY, ET AL.,
15
                                  Defendants.
16

17
            The parties respectfully stipulate that the status conference be reset to February 16, 2021, and the
18
     joint status report be filed by February 2, 2021. The reason for this continuance is that one plaintiff has
19
     now been placed on the U-visa wait list, and the other plaintiff is in the process of responding to a
20
     recently-issued request for evidence.
21

22

23

24

25

26
27

28
                                                          1


30
         Case 2:20-cv-01262-WBS-JDP Document 27 Filed 12/14/20 Page 2 of 2

 1

 2                                              Respectfully submitted,

 3

 4 Dated: December 10, 2020                    MCGREGOR W. SCOTT
                                               United States Attorney
 5

 6                                      By: /s/ AUDREY B. HEMESATH
                                            AUDREY B. HEMESATH
 7                                          Assistant United States Attorney
 8

 9                                             /s/ JAMES BETZOLD
                                               JAMES BETZOLD
10                                             Counsel for Plaintiffs
11

12

13

14                                       ORDER

15              It is so ordered.

16 Dated: December 11, 2020

17

18

19

20

21

22

23

24

25

26
27

28
                                           2


30
